TUCKETT, Justice:
This case was the subject of a prior appeal to this court and in that appeal this court 25 Utah 2d 260, 480 P.2d 142, affirmed the judgment of the district court after a trial was had on the merits. The prior judgment was not included in the instant record on appeal, nor was it designated as a part of the record. We glean from the record now before us that on or about the time an execution sale was pending the defendant here filed what might be designated as a declaration of the homestead.1
Hearing was had upon the defendant’s declaration and the court thereafter entered its findings and judgment to the effect that the defendant was entitled to a homestead exemption. It would appear that the court below interpreted the prior judgment of the court as being a money judgment with a lien upon the property here in question out of which judgment might be satisfied.
We find no error in the record before us on this appeal which would justify this court in reversing the decision of the court below. It would be improper for this court to go behind the prior judgment and attempt to review anew the merits of that decision.
*332The decision of the court below is affirmed. Respondent is entitled to costs.
HENRIOD and CROCKETT, JJ., concur.

. Sec. 28-1-10, U.C.A.1953.